Citation Nr: 1447976	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2006 to December 2009.  He also apparently served on active duty for training from January to June 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran was scheduled for a video conference hearing before a Veterans Law Judge on March 28, 2014.  Prior to his hearing, the Veteran submitted an email on March 14, 2014, wherein he stated he would be unable to attend his video conference hearing as a result of a scheduling conflict.  On October 8, 2014, the Veteran's representative confirmed the Veteran wishes to be rescheduled for a video hearing.  He has not yet been scheduled for his requested hearing.  As the RO schedules video conference hearings, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


